Citation Nr: 1131285	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-33 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee, residuals of meniscectomy surgeries, for the period prior to December 4, 2009, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 10 percent for limitation of flexion, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from March 1989 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in a November 2010 rating decision, the RO granted an increased rating from 10 percent to 20 percent for degenerative arthritis of the left knee, residuals of meniscectomy surgeries under Diagnostic Code 5010.  The RO then granted service connection for limitation of flexion of the left knee and assigned a 10 percent evaluation under Diagnostic Code 5260.  This is clear and unmistakable error for several reasons.  

First, under the provisions of Diagnostic Code 5010, it states that traumatic arthritis is to be evaluated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Under Diagnostic Code 5003, it states to evaluate degenerative arthritis under limitation of motion of the involved joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Only if limitation of motion is noncompensable can a claimant receive a compensable evaluation under Diagnostic Codes 5003 or 5010.  Id.  Here, the RO has awarded a compensable evaluation for limitation of motion (flexion) and has provided the Veteran with a separate compensable evaluation under Diagnostic Code 5010.  This is a violation of the rule against pyramiding.  See 38 C.F.R. § 4.14 (2010).  

Two, a 20 percent evaluation under Diagnostic Code 5010 can be awarded only when there is x-ray evidence of two or more major joints or two or more minor joint groups with occasional incapacitating episodes.  The knee is considered a major joint.  See 38 C.F.R. § 4.45(f) (2010).  Thus, a knee disability cannot receive a 20 percent evaluation under Diagnostic Code 5003, 5010 because it involves only one major joint and not two, major joints.  

Additionally, in awarding the Veteran a 20 percent evaluation in the November 2010 rating decision under Diagnostic Code 5010, the RO stated that the increased evaluation was warranted based on the Veteran's "reports of weakness in the joint."  It also stated, "This evaluation is warranted for moderate subluxation or lateral instability, which is shown by the evidence."  The RO was addressing clinical findings made in a January 2008 VA surgical record.  There, the examiner stated the knee was "stable."  Thus, the Board cannot understand why a 20 percent evaluation for moderate instability of the knee would be awarded when the examiner stated the left knee was stable.  The award of the 20 percent based upon instability or subluxation is contradicted by the medical evidence, not to mention the fact that such symptoms are not contemplated under Diagnostic Code 5010.

Before the Board can decide whether an increased evaluation is warranted for the service-connected left knee disability, these clear and unmistakable errors must be addressed.  

In a July 2011 informal hearing presentation, the Veteran's representative stated that the service-connected left knee disability was more severe than reflected in the currently-assigned disability ratings.  The Veteran last underwent a VA examination of the left knee disability in February 2008.  In addition, an August 2010 VA spine examination report reflects a finding that the Veteran has leg/foot weakness that is likely due to his left knee condition.  Therefore, to ensure that the record reflects the current severity of the service-connected left knee disability, a more contemporaneous examination is warranted.

Additionally, in the July 2011 informal hearing presentation, the Veteran's representative stated the Veteran was receiving treatment from VA for his service-connected left knee disability, but none of these records are associated with the claims file.  Therefore, prior to arranging for the Veteran to undergo an examination, the RO should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes outpatient treatment records from the White River Junction VA Medical Center (VAMC), dated through January 2008.   Hence, the RO must obtain all outstanding medical records from the White River Junction VAMC, dated from January 2008 to the present.

To ensure that all due process requirements are met, and that the record before the examiners is complete, the AMC/RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO/AMC should specifically request that the Veteran provide sufficient information and authorization to obtain all medical records from the Veteran's private physicians who evaluated and/or treated his service-connected left knee disability, as referenced by him in a May 2011 letter.  See also February 2008 VA examination report (VA examiner stated the Veteran was "currently seeing another orthopod . . . on the outside.")  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must reconsider the November 2010 rating decision when it assigned a 20 percent evaluation for the left knee disability under Diagnostic Code 5010 and a separate 10 percent evaluation under Diagnostic Code 5260 and issue a corrected rating decision that does not violate the rule against pyramiding.

2.  The RO/AMC should obtain from the White River Junction VAMC all outstanding medical records from January 2008 to the present pertaining to the Veteran's left knee disability.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.   

3.  The RO/AMC should send to the Veteran and his representative a letter requesting the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO/AMC should specifically request that the Veteran provide sufficient information and authorization to obtain all medical records from the private physician who evaluated/treated his left knee disability, as referenced by him in a May 2011 letter.  If, in the alternative, the Veteran wants to obtain and submit these records, he may do so. 

4.  Thereafter, the RO/AMC should arrange for the Veteran to undergo a VA examination, by an examiner with the appropriate expertise, to determine the current severity of the service-connected left knee disability. The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should conduct range of motion studies of the left knee, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the each knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should indicate whether there is recurrent subluxation or lateral instability of the left knee.

The examiner is requested to comment on the August 2010 VA examiners finding that the Veteran has leg/foot weakness that is likely due to his left knee disability.  If such is found, the examiner should identify and describe the additional leg/foot disability caused by the Veteran's left knee disability.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

5.  Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

